Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018053087, filed on 03/20/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power storage unit (claim 1, 8), measurement unit (claim 1), determination unit (claims 1-2, 4, 6-8), first prediction unit (Claim 1), second prediction unit (claim 2), prediction unit (claim 3), identification unit (claim 4), and signal transmission unit (claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US20170005515) in view of Nishiyama (US20120173177).
	In regards to Claim 1, Sanders teaches “A management device connected to an AC power line (energy management system – [0222]) provided with a plurality of connection ports (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]), each of which can be connected to an electric device including a power storage unit (one or more electric vehicle, electric vehicle energy resources – [0222]), the management device comprising: a measurement unit configured to measure an electric signal on the AC (sensors linked to energy area network – [0233]); and a first prediction unit configured to predict an amount of power supply on the AC power line due to discharge of the power storage unit (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
	Sanders does not teach “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the measurement unit.”
Nishiyama teaches “a determination unit configured to determine a type of the electric device connected to the AC power line via a connection port in the plurality of connection ports based on a measurement result of the measurement unit (measurement unit to measure a value of power, for electrical appliance identification information – [0032]; identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanders to incorporate the teaching of Nishiyama to use the measurement values of power to determine the type of electrical 

	In regards to Claim 2, Sanders in view of Nishiyama discloses the claimed invention as discussed above and Sanders further teaches “a second prediction unit configured to predict an amount of power demand on the AC power line based on the determination result of the determination unit (method for offset demand monitoring, measuring user site demand, reacting to demand conditions, using predictive data elements, managing offset demand amounts related to energy resources – [0374]).”

	In regards to Claim 3, Sanders in view of Nishiyama discloses the claimed invention as discussed above and Sanders further teaches “a communication unit configured to transmit a prediction result of the prediction unit to an aggregator via a communication network (energy cloud controller with distributed energy management system includes communications ports to send and receive signals – [0207]).”

	In regards to Claim 4, Sanders in view of Nishiyama discloses the claimed invention as discussed above, and Nishiyama further teaches “an identification unit configured to identify a correspondence relationship between the electric device whose type is determined by the determination unit and the connection port connected to the electric device based on an identification signal that is transmitted from a signal transmission unit provided in each of the connection ports and identifies the connection port (management apparatus communications over network with measurement unit to measure power from electrical outlet to electrical appliance, acquisition unit to acquire identification information for the outlet and second acquisition unit to acquire electrical appliance information from power consumption of the appliance, compare information to find concordance rate between – [0032]).”

	In regards to Claim 5, Sanders in view of Nishiyama discloses the claimed invention as discussed above and Sanders further teaches “the management device is attachable to and detachable from a - 19 -H1180302US01 / P218-0895WOUS connection port in the plurality of connection ports (distributed energy resource energy storage apparatus for energy management services includes electric utility interconnection – [0391]).”

	In regards to Claim 6, Sanders in view of Nishiyama discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit can determine an electric vehicle as a type of the electric device (identification information for electrical appliance – [0087]; electrical appliance includes electric automobile – [0211]).”

In regards to Claim 7, Sanders in view of Nishiyama discloses the claimed invention as discussed above and Nishiyama further teaches “the determination unit estimates a type of the electric device based on at least one of AC voltage or AC current on the AC power line (measurement unit configured to measure a value of power supplied from electrical outlet to electrical appliance – [0010]).”

(sensors linked to energy area network – [0233]) including a plurality of connection ports to which an electric device including a power storage unit can be connected (energy control center, co-located with electric vehicle charging stations, direct integration with hardware components to enable electric vehicle charging by plugging in directly – [0135]); and a prediction step of predicting an amount of power supply on the AC power line due to discharge of the power storage unit (energy cloud software platform includes charge and discharge plans for one or more distributed energy resource energy storage apparatus and electric vehicle energy control enters – [0210]) based on a determination result (using predictive analytics, real-time reporting, data analysis to improve performance of resources, coordinating resources to simultaneously serve site needs and grid needs – [0222]; Predictive analytic software includes rules and constraints from resources selected from power generation, power storage, power use – [0193];  EV charging management can determine optimum charge time while minimizing cost of electricity to site – [0048]).”
Sanders does not teach “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step.”
Nishiyama teaches “a determination step of determining a type of the electric device connected to the AC power line via one of the connection ports based on a measurement result in the measurement step.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863